THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL REASONABLY SATISFACTORY TO PETROL OIL AND GAS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

AMENDED AND RESTATED

SECURED TERM NOTE

FOR VALUE RECEIVED, PETROL OIL AND GAS, INC., a Nevada corporation (the
“Company”), promises to pay to LAURUS MASTER FUND, LTD., c/o M&C Corporate
Services Limited, P.O. Box 309 GT, Ugland House, South Church Street, George
Town, Grand Cayman, Cayman Islands, Fax: 345-949-8080 (the “Holder”) or its
registered assigns or successors in interest, the sum of Ten Million Dollars
($10,000,000), together with any accrued and unpaid interest hereon, on October
30, 2008 (the “Maturity Date”) if not sooner paid.

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in that certain Securities Purchase Agreement dated as of
the effective date hereof by and between the Company and the Holder (as amended,
modified and/or supplemented from time to time, the “Purchase Agreement”).

The following terms shall apply to this Amended and Restated Secured Term Note
(this “Note”):

ARTICLE I

CONTRACT RATE AND AMORTIZATION

1.1          Contract Rate. Subject to Sections 2.2 and 3.9, interest payable on
the outstanding principal amount of this Note (the “Principal Amount”) shall
accrue at a rate per annum equal to the “prime rate” published in The Wall
Street Journal from time to time (the “Prime Rate”), plus three and one-quarter
percent (3.25%) (the “Contract Rate”). The Contract Rate shall be increased or
decreased as the case may be for each increase or decrease in the Prime Rate in
an amount equal to such increase or decrease in the Prime Rate; each change to
be effective as of the day of the change in the Prime Rate. Subject to Section
1.2, the Contract Rate shall not at any time be less than ten percent (10%) nor
more than fourteen percent (14%). Interest shall be (i) calculated on the basis
of a 360 day year, and (ii) payable monthly, in arrears, commencing on December
1, 2005, on the first business day of each consecutive calendar month thereafter
through and including the Maturity Date, and on the Maturity Date, whether by
acceleration or otherwise.

1.2          Principal Payments. Amortizing payments of the aggregate principal
amount outstanding under this Note at any time (the “Principal Amount”) shall be
made by the Company on May 1, 2006 and on the first business day of each
succeeding month thereafter through and including the Maturity Date (each, an
“Amortization Date”). Subject to Article III

 

NY482062.2

20389110047

04/11/2006 :kme

 

 

 

 

 


--------------------------------------------------------------------------------



 

below, commencing on the first Amortization Date, the Company shall make monthly
payments to the Holder on each Repayment Date equal to the Amortization Amount.
Each such monthly payment shall be applied (a) first to any fees due and payable
to the Holder pursuant to this Note, the Purchase Agreement, any other Related
Agreement, the Secured Term Note dated as of March 31, 2006 made by the Holder
to the Purchaser in the original principal amount of $5,000,000 (the “March 2006
Term Note”), the March 2006 Purchase Agreement (as defined in Section 2.1(k)
hereof) and any other March 2006 Related Agreement (as defined in Section 2.1(k)
hereof), (b) then to accrued and unpaid interest due on this Note and the March
2006 Term Note and (c) then to the outstanding Principal Amount under this Note
and the outstanding Principal Amount under and as defined in the March 2006 Term
Note, in each case, in such order as the Holder shall determine in its sole
discretion. Any outstanding Principal Amount together with any accrued and
unpaid interest and any and all other unpaid amounts which are then owing by the
Company to the Holder under this Note, the Purchase Agreement and/or any other
Related Agreement shall be due and payable on the Maturity Date. For purposes of
this Section, (a) the term “Amortization Amount” shall mean eighty percent (80%)
of Net Revenue relating to all gas properties of the Company set forth on
Exhibit A attached hereto, all gas properties of the Company acquired after the
effective date hereof and all gas properties of Coal Creek Pipeline, Inc. (“Coal
Creek”) (collectively, the “Specified Properties”) for the calendar month
immediately preceding the Amortization Date; provided, however, such percentage
shall increase to one hundred percent (100%) upon the occurrence and during the
continuance of an Event of Default and (b) “Net Revenue” shall mean, as
calculated by the first purchaser of gas, including Coal Creek, the gross
hydrocarbon sales proceeds with respect to the production from or allocable to
the Company’s and Coal Creek’s net revenue interest in the Specified Properties
plus all other revenue derived from the Company’s and Coal Creek’s interest in
the Specified Properties (including, without limitation, overriding royalty
interests), less all direct lease operating costs, transportation, reasonable
general and administrative costs, processing, and marketing costs, ad valorem
and severance taxes, royalties, overriding royalties payable to third parties,
payments to third parties for gas purchases conducted through Coal Creek, plus
or minus any net “swap” settlement proceeds or payables, respectively, under
permitted swap transactions. Any Net Revenue not applied to the outstanding
amounts owing under this Note on the Amortization Date in accordance with this
Section shall be disbursed by the Holder to the Company on the twenty-fifth
(25th) day of the calendar month of such Amortization Date.

1.3          Optional Redemption. The Company may prepay this Note (“Optional
Redemption”) by paying to the Holder a sum of money equal to the Applicable
Principal Amount (as defined below) together with accrued but unpaid interest
thereon and any and all other sums due, accrued or payable to the Holder arising
under this Note, the Purchase Agreement and/or any other Related Agreement (the
“Redemption Amount”) outstanding on the Redemption Payment Date (as defined
below). The Company shall deliver to the Holder a written notice of redemption
(the “Notice of Redemption”) specifying the date for such Optional Redemption
(the “Redemption Payment Date”), which date shall be seven (7) business days
after the date of the Notice of Redemption. On the Redemption Payment Date, the
Redemption Amount must be paid in good funds to the Holder. In the event the
Company fails to pay the Redemption Amount on the Redemption Payment Date as set
forth herein, then such Notice of Redemption will be null and void. For purposes
of this Section 1.3, the “Applicable Principal Amount” shall mean 100% of the
Principal Amount outstanding at the time of such prepayment.

 

 

NY482062.2

20389110047

04/11/2006 :kme

2

 

 

 

 


--------------------------------------------------------------------------------



ARTICLE II

EVENTS OF DEFAULT

2.1          Events of Default. The occurrence of any of the following events
set forth in this Section 4.1 shall constitute an event of default (“Event of
Default”) hereunder:

(a)          Failure to Pay. The Company fails to pay when due any installment
of principal, interest or other fees hereon in accordance herewith, or the
Company fails to pay any of the other Obligations (under and as defined in the
Master Security Agreement) when due, and, in any such case, such failure shall
continue for a period of three (3) days following the date upon which any such
payment was due.

(b)          Breach of Covenant. The Company or any of its Subsidiaries breaches
any covenant or any other term or condition of this Note in any material respect
and such breach, if subject to cure, continues for a period of fifteen (15) days
after the occurrence thereof.

(c)          Breach of Representations and Warranties. Any representation,
warranty or statement made or furnished by the Company or any of its
Subsidiaries in this Note, the Purchase Agreement or any other Related Agreement
shall at any time be false or misleading in any material respect on the date as
of which made or deemed made.

(d)          Default Under Other Agreements. The occurrence of any default (or
similar term) in the observance or performance of any other agreement or
condition relating to any indebtedness or contingent obligation of the Company
or any of its Subsidiaries beyond the period of grace (if any), the effect of
which default is to cause, or permit the holder or holders of such indebtedness
or beneficiary or beneficiaries of such contingent obligation to cause, such
indebtedness to become due prior to its stated maturity or such contingent
obligation to become payable;

(e)          Material Adverse Effect. Any change or the occurrence of any event
which could reasonably be expected to have a Material Adverse Effect;

(f)           Bankruptcy. The Company or any of its Subsidiaries shall (i) apply
for, consent to or suffer to exist the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) make a general assignment for the
benefit of creditors, (iii) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, without challenge within
ten (10) days of the filing thereof, or failure to have dismissed, within thirty
(30) days, any petition filed against it in any involuntary case under such
bankruptcy laws, or (vii) take any action for the purpose of effecting any of
the foregoing;

(g)          Judgments. Attachments or levies in excess of $100,000 in the
aggregate are made upon the Company or any of its Subsidiary’s assets or a
judgment is rendered against the Company’s property involving a liability of
more than $50,000 which shall not have been vacated, discharged, stayed or
bonded within thirty (30) days from the entry thereof;

 

 

NY482062.2

20389110047

04/11/2006 :kme

3

 

 

 

 


--------------------------------------------------------------------------------



(h)          Insolvency. The Company or any of its Subsidiaries shall admit in
writing its inability, or be generally unable, to pay its debts as they become
due or cease operations of its present business;

(i)           Change in Control. A Change in Control (as defined below) shall
occur with respect to the Company, unless Holder shall have expressly consented
to such Change of Control in writing. A “Change in Control” shall mean any event
or circumstance as a result of which (i) any “Person” or “group” (as such terms
are defined in Sections 13(d) and 14(d) of the Exchange Act, as in effect on the
effective date hereof), other than the Holder, is or becomes the “beneficial
owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act),
directly or indirectly, of 35% or more on a fully diluted basis of the then
outstanding voting equity interest of the Company (other than a “Person” or
“group” that beneficially owns 35% or more of such outstanding voting equity
interests of the Company on the effective date hereof), (ii) the Board of
Directors of the Company shall cease to consist of a majority of the Company’s
board of directors on the effective date hereof (or directors appointed by a
majority of the board of directors in effect immediately prior to such
appointment) or (iii) the Company or any of its Subsidiaries merges or
consolidates with, or sells all or substantially all of its assets to, any other
person or entity;

(j)           Indictment; Proceedings. The indictment or threatened indictment
of the Company or any of its Subsidiaries or any executive officer of the
Company or any of its Subsidiaries under any criminal statute, or commencement
or threatened commencement of criminal or civil proceeding against the Company
or any of its Subsidiaries or any executive officer of the Company or any of its
Subsidiaries pursuant to which statute or proceeding penalties or remedies
sought or available include forfeiture of any of the property of the Company or
any of its Subsidiaries;

(k)          The Purchase Agreement, the Related Agreements, the October 2004
Purchase Agreement, the October 2004 Related Agreements, the March 2006 Purchase
Agreement, the March 2006 Related Agreements. (i) An Event of Default shall
occur under and as defined in (A) the Purchase Agreement, (B) any other Related
Agreement, (C) the Securities Purchase Agreement dated as of October 28, 2004 by
and between the Holder and the Company (as amended, modified and supplemented
from time to time, the “October 2004 Purchase Agreement”), (D) any other
document, instrument or agreement entered into in connection with the
transactions contemplated by the October 2004 Purchase Agreement (as amended,
modified and supplemented from time to time, the “October 2004 Related
Agreements”), (E) the Securities Purchase Agreement dated as of March 31, 2006
by and between the Holder and the Company (as amended, modified and supplemented
from time to time, the “March 2006 Purchase Agreement”) and/or (F) any other
document, instrument or agreement entered into in connection with the
transactions contemplated by the March 2006 Purchase Agreement (as amended,
modified and supplemented from time to time, the “March 2006 Related
Agreements”), (ii) the Company, Neodesha Pipeline, Inc. (“Neodesha”) or Coal
Creek shall breach any term or provision of the Purchase Agreement or any other
Related Agreement in any material respect and such breach, if capable of cure,
continues unremedied for a period of fifteen (15) days after the occurrence
thereof, (iii) the Company, Neodesha or Coal Creek attempts to terminate,
challenges the validity of, or its liability under, the Purchase Agreement or
any Related Agreement, (iv) any proceeding shall be brought to challenge the
validity, binding effect

 

NY482062.2

20389110047

04/11/2006 :kme

4

 

 

 

 


--------------------------------------------------------------------------------



of the Purchase Agreement or any Related Agreement or (v) the Purchase Agreement
or any Related Agreement ceases to be a valid, binding and enforceable
obligation of the Company, Neodesha or Coal Creek (to the extent such persons or
entities are a party thereto); or

2.2          Default Interest. Following the occurrence and during the
continuance of an Event of Default, the Company shall pay additional interest on
this Note in an amount equal to two percent (2%) per month, and all outstanding
obligations under this Note, the Purchase Agreement and each other Related
Agreement, including unpaid interest, shall continue to accrue interest at such
additional interest rate from the date of such Event of Default until the date
such Event of Default is cured or waived.

2.3          Default Payment. Following the occurrence and during the
continuance of an Event of Default, the Holder, at its option, may demand
repayment in full of all obligations and liabilities owing by Company to the
Holder under this Note, the Purchase Agreement and/or any other Related
Agreement and/or may elect, in addition to all rights and remedies of the Holder
under the Purchase Agreement and the other Related Agreements and all
obligations and liabilities of the Company under the Purchase Agreement and the
other Related Agreements, to require the Company to make a Default Payment
(“Default Payment”). The Default Payment shall be 130% of the outstanding
principal amount of the Note, plus accrued but unpaid interest, all other fees
then remaining unpaid, and all other amounts payable hereunder. The Default
Payment shall be applied first to any fees due and payable to the Holder
pursuant to this Note, the Purchase Agreement, and/or the other Related
Agreements, then to accrued and unpaid interest due on this Note and then to the
outstanding principal balance of this Note. The Default Payment shall be due and
payable immediately on the date that the Holder has exercised its rights
pursuant to this Section 2.3.

ARTICLE III

MISCELLANEOUS

 

3.1

Cumulative Remedies. The remedies under this Note shall be cumulative.

3.2          Failure or Indulgence Not Waiver. No failure or delay on the part
of the Holder hereof in the exercise of any power, right or privilege hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power, right or privilege preclude other or further exercise thereof or
of any other right, power or privilege. All rights and remedies existing
hereunder are cumulative to, and not exclusive of, any rights or remedies
otherwise available.

3.3          Notices. Any notice herein required or permitted to be given shall
be in writing and provided in accordance with the terms of the Purchase
Agreement.

3.4          Amendment Provision. The term “Note” and all references thereto, as
used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented, and any successor instrument as such successor instrument may be
amended or supplemented.

3.5          Assignability. This Note shall be binding upon the Company and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns,

 

NY482062.2

20389110047

04/11/2006 :kme

5

 

 

 

 


--------------------------------------------------------------------------------



and may be assigned by the Holder in accordance with the requirements of the
Purchase Agreement. The Company may not assign any of its obligations under this
Note without the prior written consent of the Holder, any such purported
assignment without such consent being null and void.

3.6          Cost of Collection. In case of any Event of Default under this
Note, the Company shall pay the Holder reasonable costs of collection, including
reasonable attorneys’ fees.

 

3.7

Governing Law, Jurisdiction and Waiver of Jury Trial.

(a)          THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

(b)          THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE HOLDER, ON THE OTHER HAND, PERTAINING TO THIS NOTE OR
ANY OF THE OTHER RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED
TO THIS NOTE OR ANY OF THE RELATED AGREEMENTS; PROVIDED, THAT THE COMPANY
ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT
LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND FURTHER
PROVIDED, THAT NOTHING IN THIS NOTE SHALL BE DEEMED OR OPERATE TO PRECLUDE THE
HOLDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
THE HOLDER. THE COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY
HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. THE COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT
THE ADDRESS SET FORTH IN THE PURCHASE AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

(c)          THE COMPANY DESIRES THAT ITS DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE COMPANY HERETO WAIVES
ALL RIGHTS TO TRIAL

 

NY482062.2

20389110047

04/11/2006 :kme

6

 

 

 

 


--------------------------------------------------------------------------------



BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE HOLDER AND THE
COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS NOTE, ANY OTHER
RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.

3.8          Severability. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision of this
Note.

3.9          Maximum Payments. Nothing contained herein shall be deemed to
establish or require the payment of a rate of interest or other charges in
excess of the maximum permitted by applicable law. In the event that the rate of
interest required to be paid or other charges hereunder exceed the maximum rate
permitted by such law, any payments in excess of such maximum rate shall be
credited against amounts owed by the Company to the Holder and thus refunded to
the Company.

3.10       Security Interest and Mortgage. The Holder has been granted a
security interest (i) in certain assets of the Company as more fully described
in the Master Security Agreement which security interest has been reaffirmed and
ratified pursuant to the Reaffirmation Agreement, (ii) in certain assets of
Neodesha and Coal Creek as more fully described in the Master Security Agreement
and (iii) in certain gas properties of the Company pursuant to various
mortgages, deed of trust, security agreements, financing statements and
assignments of production.

3.11       Construction. Each party acknowledges that its legal counsel
participated in the preparation of this Note and, therefore, stipulates that the
rule of construction that ambiguities are to be resolved against the drafting
party shall not be applied in the interpretation of this Note to favor any party
against the other.

3.12       Registered Obligation. This Note is intended to be a registered
obligation within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)
and the Company (or its agent) shall register the Note (and thereafter shall
maintain such registration) as to both principal and any stated interest.
Notwithstanding any document, instrument or agreement relating to this Note to
the contrary, transfer of this Note (or the right to any payments of principal
or stated interest thereunder) may only be effected by (i) surrender of this
Note and either the reissuance by the Company of this Note to the new holder or
the issuance by the Company of a new instrument to the new holder, or (ii)
transfer through a book entry system maintained by the Company (or its agent),
within the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(B).

3.13       Amendment and Restatement. This Note amends and restates in its
entirety (and is given in substitution for but not in satisfaction of) that
certain Secured Term Note dated as of October 31, 2005 executed by the Company
in favor of the Holder in the original principal amount of $10,000,000 (the
“Prior Note”). This Note does not effect a refinancing of

 

NY482062.2

20389110047

04/11/2006 :kme

7

 

 

 

 


--------------------------------------------------------------------------------



 

all or any portion of the Obligations heretofore evidenced by the Prior Note, it
being the intention of the Company and the Holder to avoid effectuating a
novation of such Obligations.

 

[Balance of page intentionally left blank; signature page follows]

 

 

NY482062.2

20389110047

04/11/2006 :kme

8

 

 

 

 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Amended and Restated Secured
Term Note to be signed in its name effective as of this 31st day of October,
2005.

PETROL OIL AND GAS, INC.

By:__________________________________

 

Paul Branagan

 

President

 

WITNESS:

 

__________________________________

 

NY482062.2

20389110047

04/11/2006 :kme

9

 

 

 

 


--------------------------------------------------------------------------------



EXHIBIT A

 

 

 

NY482062.2

20389110047

04/11/2006 :kme

 

 

 